Citation Nr: 1509804	
Decision Date: 03/10/15    Archive Date: 03/17/15

DOCKET NO.  10-36 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the previously denied claim of entitlement to service connection for sleep apnea.  

2.  Entitlement to service connection for sleep apnea, to include as secondary to posttraumatic stress disorder (PTSD) and/or chemical exposure.  

3.  Whether new and material evidence has been submitted to reopen the previously denied claim of entitlement to service connection for diarrhea due to an undiagnosed illness.  

4.  Entitlement to service connection for diarrhea due to an undiagnosed illness and/or as secondary to PTSD and/or chemical exposure.  

5.  Entitlement to service connection for hypertension, to include as secondary to PTSD and/or chemical exposure.  

6.  Entitlement to service connection for nail fungus of bilateral feet.  

7.  Entitlement to an initial compensable rating for pseudofolliculitis barbae.  

8.  Entitlement to an initial rating in excess of 50 percent for PTSD.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1988 to May 1988 and from September 1990 to May 1991.  

The matter comes to the Board of Veterans' Appeals (Board) on appeal from June 2008 and May 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Board notes that in his August 2010 substantive appeal, the Veteran requested a Travel Board hearing as to the issues of service connection for sleep apnea, diarrhea due to an undiagnosed illness, hypertension, bilateral foot fungus, and an initial rating for pseudofolliculitis barbae.  Subsequently, in a September 2010 statement, the Veteran indicated that he wished to withdraw his request for a hearing.  Therefore, his request for a Board hearing as to these issues is considered withdrawn.  38 C.F.R. §§ 20.702(d), 20.704(d) (2014).  

This appeal was processed using the Veteran Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS file, the Veteran also has an electronic Virtual VA paperless claims file.  A review of the documents in Virtual VA reveals that, with the exception of VA treatment records, the remainder of the documents are either duplicative of the evidence in the VBMS file or are irrelevant to the issues on appeal.  

The issues of service connection for hypertension and bilateral feet fungus as well as service connection, on the merits, for sleep apnea and diarrhea due to an undiagnosed illness and higher initial ratings for PTSD and pseudofolliculitis barbae are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a September 2004 decision, the Board denied the Veteran's claim for service connection for sleep apnea.  

2.  New evidence associated with the claims file since the September 2004 denial relates to an unestablished fact necessary to substantiate the claim for service connection for sleep apnea and raises a reasonable possibility of substantiating the claim.  

3.  In an unappealed September 2003 rating decision, the RO denied service connection for diarrhea due to an undiagnosed illness.  

4.  Evidence received since the September 2003 rating decision is not redundant or cumulative and relates to an unestablished fact necessary to substantiate the issue.  


CONCLUSIONS OF LAW

1.  The Board's September 2004 denial of the claim for service connection for sleep apnea is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2014).  

2.  The criteria for reopening the claim for service connection for sleep apnea are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).  

3.  The September 2003 rating decision denying the Veteran's claim for service connection for diarrhea due to an undiagnosed illness is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2014).  

4.  The criteria for reopening a claim for service connection for diarrhea due to an undiagnosed illness have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claims of entitlement to service connection for sleep apnea and diarrhea due to an undiagnosed illness is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations as it relates to reopening.  However, consideration of the merits of such claim requires full consideration of VA's duties to notify and assist consistent with the VCAA.  

The RO determined that the Veteran's January 2008 claims for service connection for sleep apnea and diarrhea due to an undiagnosed illness were subject to prior final denials, namely a September 2004 Board denial and a September 2003 RO denial, respectively, and that new and material evidence had not been received which was sufficient to reopen the claims.  The Board has an obligation to make an independent determination of its jurisdiction, regardless of the findings or actions of the RO.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

With respect to the Veteran's sleep apnea claim, the Veteran originally filed a service connection claim in January 2001, which was denied by the RO in July 2001.  The Veteran appealed that decision, and the Board denied the claim in September 2004, finding that the Veteran was not diagnosed with sleep apnea at that time.  

Unless the Chairman orders reconsideration, or one of the other exceptions to finality apply, all Board decisions are final on the date stamped on the face of the decision and are not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  Thus, the Board's September 2004 decision became final.  

The Board notes that the Veteran subsequently filed a new claim in August 2006.  The RO denied reopening in January 2007, finding that no new and material evidence had been received.  However, the Veteran filed a new claim in January 2008, within a year of the RO's denial.  Thus, the January 2007 did not become final, and the September 2004 Board decision is the last final decision as to this matter.  

With respect to the Veteran's claim for service connection for diarrhea due to an undiagnosed illness, the RO denied the claim in a September 2003 rating decision, finding that such did not occur in nor was it caused by service.  The Veteran was advised of the RO's decision, and of his appellate rights, by a letter dated September 2003.  The record reflects that the Veteran did not timely appeal the September 2003 rating decision.  See 38 U.S.C.A. § 7105(b)(1) (West 2014).  Therefore, that rating decision became final, and the claim will not thereafter be reopened or allowed.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2014).  

The exception to this rule against reopening final decisions is that if new and material evidence is presented or secured, VA shall reopen and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2014).  "New and material evidence" is defined as evidence not previously submitted to agency decision makers which is neither cumulative or redundant, which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In the present case, with respect to the sleep apnea claim, evidence added to the record since the September 2004 Board decision includes VA treatment records and a May 2012 statement from the Veteran's wife.  Specifically, VA treatment records dated in March 2012 includes a sleep study which revealed severe obstructive sleep apnea hypopnea syndrome.  In a May 2012 statement, the Veteran's wife reported that since the Veteran returned from the Gulf War, he had difficulty sleeping and would stop breathing or gasp for breath while sleeping.  She further noted that he used a CPAP machine.  When considered with the previous evidence of record, this evidence relates to unestablished facts necessary to substantiate the Veteran's claim for service connection for sleep apnea, namely, a current diagnosis and possible nexus.  It is therefore new and material evidence.  The claim must be reopened.  

With respect to the Veteran's claim for diarrhea due to an undiagnosed illness, evidence added to the record since the September 2003 RO decision includes VA treatment records, as well as a Department of Defense letter dated in September 2005 informing the Veteran of possible chemical exposure in the Persian Gulf.  Specifically, VA treatment records dated April 2008 noted chronic diarrhea since 1992.  At that time, the Veteran reported chemical exposure while in service.  In January 2012, the Veteran was noted to have irritable bowel syndrome (IBS), cramps and diarrhea on and off for 21 years.  This evidence, when considered with the evidence previously of record, to include service treatment records dated in April 1991 noting diarrhea, and in light of an applicable change in the regulation governing service connection for certain diseases occurring in Persian Gulf Veterans, provides a basis for reopening the previously-denied claim.  Since the RO's September 2003 decision, in 2010, 38 C.F.R. § 3.317 was added to create new evidentiary standards for adjudicating claims based on undiagnosed illnesses or medically unexplained chronic multisymptom illnesses found in Veterans who served in the Persian Gulf.  See 75 Fed. Reg. 59970 (Sept. 29, 2010).  

The Board finds that the evidence added since the September 2003 RO decision was not previously before the Board and relates to an unestablished fact necessary to substantiate the claim for service connection - whether the Veteran's claimed diarrhea is related to his Persian Gulf service.  Thus, when considered in light of the evidence previously of record and the 2010 regulatory revision, the Veteran's assertions with respect to his diarrhea being due to an undiagnosed illness related to his Persian Gulf service provide a reasonable possibility of substantiating the claim.  See, e.g., Shade v. Shinseki, 24 Vet. App. 110 (2010).  Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for diarrhea due to an undiagnosed illness are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  


ORDER

The Veteran's claim for service connection for sleep apnea is reopened.  

The Veteran's claim for service connection for diarrhea due to an undiagnosed illness is reopened.  


REMAND

Although the Board regrets additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014). 

First, with respect to the Veteran's claim for an initial rating in excess of 50 percent for PTSD, the Board notes that in his May 2014 substantive appeal, the Veteran requested a Board hearing via videoconference at his local regional office.  Pursuant to 38 C.F.R. § 20.700 (2013), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board).  As the RO schedules videoconference hearings, a remand of this issue for the requested hearing is warranted.  

With respect to the Veteran's claim for an initial compensable rating for pseudofolliculitis barbae, the Board notes that the most recent VA examination was in December 2010, over four years ago.  In a December 2010 statement following the VA examination, the Veteran indicated that his skin had broken out more severely due to shaving after his VA examination.  As such, the Veteran should be scheduled for a new VA examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); see also Caffrey v. Brown, 6 Vet. App. 377 (1994) (the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating).  

With respect to the Veteran's service connection claims, the Board finds that VA opinions are needed to adjudicate such claims.  In this regard, VA treatment records dated March 2008 include a diagnosis of onychomycosis with onychocryptosis.  The Veteran reported in February 2008 that he picked up a nail fungus while in the military.  In a January 2015 Appellate Brief, the Veteran's representative noted the Veteran's reports that his bilateral foot fungus began in service when he was sharing a shower space with many others.  Thus, the Board finds that a VA opinion with respect to a nexus between the Veteran's current diagnosis and his military service is needed to adjudicate this claim.  

The Veteran contends that his hypertension, sleep apnea and diarrhea are a result of his exposure to chemicals while in service.  Additionally, he contends that these conditions are a result of his service-connected PTSD.  In the January 2015 Appellate Brief, the Veteran's representative cited to medical literature discussing a link between cardiovascular disease and PTSD as well as sleep impairment due to PTSD and hypertension.  The Board finds that VA examinations with respect to the Veteran's hypertension, sleep apnea, and diarrhea are necessary to address whether such are related to military service, to include the Veteran's alleged chemical exposure, and the Veteran's service-connected PTSD.  

Additionally, with respect to the Veteran's claim based on diarrhea, the Veteran contends that such is related to an undiagnosed illness as a result of his military service, to include in Southwest Asia during the Persian Gulf War.  The Board finds that remand is necessary to afford the Veteran a VA examination to determine the current nature and etiology of his chronic diarrhea and whether such is due to an undiagnosed illness or a known clinical diagnosis.  If a known clinical diagnosis is established, the examiner must then address whether such was caused or aggravated by his service-connected PTSD.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a hearing with respect to his PTSD claim at his local regional office before a Veterans Law Judge at the earliest available opportunity.  The RO should notify the Veteran and his representative of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b).  

2.  Associate with the claims file relevant records of the Veteran's treatment within the appropriate VA Health Care system.  

3.  Ask the Veteran to identify any outstanding treatment records associated with his claimed disabilities and obtain the necessary authorization forms.  After receiving any necessary authorization forms, the RO should obtain all identified records.  All attempts to procure the identified records must be documented in the claims file, and the Veteran and his representative must be notified of any unsuccessful attempts in this regard.  If no such records exist, document such in the claims file.  Associate any records or negative responses received with the claims file.  

4.  After the above development has been completed and all obtainable records have been associated with the claims file, afford the Veteran a VA examination to determine the current nature and severity of his pseudofolliculitis barbae.  The claims file must be made available to the examiner for review in conjunction with the examination, and the examination report must reflect that review was accomplished.  The examiner must conduct any indicated evaluations, studies, and tests.  

The examiner must identify and describe the nature and severity of all current manifestations of the Veteran's pseudofolliculitis barbae and should address the following questions: 

(A)  What residuals of pseudofolliculitis barbae in service or ongoing disease associated with pseudofolliculitis barbae in service is present currently? The examiner must carefully diagnose and describe the nature, extent, and visual appearance of any such ongoing disability or residuals, to include any scars or other disfigurement resulting from pseudofolliculitis barbae.  Describe the appearance of the Veteran and the extent to which any residuals or ongoing disability of in-service pseudofolliculitis barbae is disfiguring.  

(B)  Provide an estimate of the percentage of the body and percentage of exposed surfaces affected by any current residuals or ongoing disability of pseudofolliculitis barbae.  

(C)  Address what treatments the Veteran has undergone in recent years for any residuals or ongoing disability of pseudofolliculitis barbae.  

(D)  Does the Veteran undergo systemic therapy for any identified residuals or ongoing disability of his pseudofolliculitis barbae, and, if so, what is the frequency of treatments and duration per treatment of that ongoing systemic therapy? 

(E)  Address whether any residuals or ongoing disability of pseudofolliculitis barbae is equivalent to dermatitis or eczema or other skin disability, and, if so, how is it equivalent? 

The examiner should provide a complete rationale for any opinion offered.  

5.  After the above development is completed and all obtainable records have been associated with the claims file, forward the Veteran's claims file to an appropriate physician to determine the etiology of his bilateral foot fungus condition, to include currently diagnosed onychomycosis.  The examiner must review the claims file and discuss in the report the relevant contents of the claims file as well as relevant statements by the Veteran.  All appropriate tests and studies should be performed, and all clinical findings should be reported in detail.  

The examiner should identify any current diagnosis the Veteran has related to foot fungus.  

For any diagnosed condition of this nature, the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that such is related to the Veteran's military service, to include his reports of sharing shower space.  

The examiner must provide a complete rationale for any conclusions reached.  

6.  After the above development is completed and all obtainable records have been associated with the claims file, forward the Veteran's claims file to an appropriate physician to determine the nature and etiology of his hypertension.  The examiner must review the claims file and discuss in the report the relevant contents of the claims file as well as relevant statements by the Veteran.  All appropriate tests and studies should be performed, and all clinical findings should be reported in detail.  

The examiner should address the following: 

(A)  Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension is related to or caused by his military service, to include chemical exposure.  

(B) Whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's hypertension was caused by his service-connected PTSD.  

(C)  Whether it is at least as likely as not (a 50 percent or greater probability) the Veteran's hypertension was made permanently worse beyond normal progression (aggravated) by his service-connected PTSD.  

In answering these questions, the examiner must provide a complete rationale for any conclusions reached.  

7.  After the above development is completed and all obtainable records have been associated with the claims file, forward the Veteran's claims file to an appropriate physician to determine the nature and etiology of his sleep apnea.  The examiner must review the claims file and discuss in the report the relevant contents of the claims file as well as relevant statements by the Veteran.  All appropriate tests and studies should be performed, and all clinical findings should be reported in detail.  

The examiner should address the following: 

(A)  Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's sleep apnea is related to or caused by his military service, to include chemical exposure.  

(B)  Whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's sleep apnea was caused by his service-connected PTSD.  

(C)  Whether it is at least as likely as not (a 50 percent or greater probability) the Veteran's sleep apnea was made permanently worse beyond normal progression (aggravated) by his service-connected PTSD.  

In answering these questions, the examiner must provide a complete rationale for any conclusions reached.  

8.  After the above development is completed and all obtainable records have been associated with the claims file, schedule the Veteran for a VA examination with an appropriate medical professional in connection with his claim for service connection for diarrhea.  The examiner must review the claims file and discuss in the report the relevant contents of the claims file as well as relevant statements by the Veteran.  All appropriate tests and studies should be performed, and all clinical findings should be reported in detail.  

The examiner should address the following: 

(A)  Whether the Veteran's symptom of diarrhea is attributed to a known clinical diagnosis.  

(B)  If a diagnosed disorder is established, the examiner should render an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any such disorder had its onset during any period of the Veteran's active duty service or is otherwise related to such service, to include the Veteran's alleged chemical exposure.  

(C)  If a diagnosed disorder is established, the examiner should also render an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that such was caused by his service-connected PTSD or made permanently worse beyond normal progression (aggravated) by his service-connected PTSD

(D)  If the Veteran's diarrhea cannot be ascribed to any known clinical diagnosis, specify whether the Veteran has objective indications of a chronic disability resulting from an undiagnosed illness, as established by history, physical examination, and laboratory tests, that have either (1) existed for six months or more, or (2) exhibited intermittent episodes of improvement and worsening over a six-month period.  

In answering these questions, the examiner must provide a complete rationale for any conclusions reached.  

9.  Thereafter, readjudicate the claims on appeal.  If the benefit sought is not granted in full, provide the Veteran and his representative with a supplemental statement of the case.  Allow an appropriate opportunity to respond thereto before returning the matter to this Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


